                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
PATRICIA E BACHHUBER,
                          Plaintiff,
        v.                                                              Case No. 18-C-1298
UNITEDHEALTHCARE INSURANCE COMPANY,
                          Defendant.

                                               ORDER


        On November 28, 2018, the court dismissed this action based upon the court’s finding that

the claims were now moot, in that the relief sought by Plaintiffs had been granted. On February 4,

2019, the plaintiff filed a proposed Bill of Costs seeking filing fees, service fees, and attorney fees.

Plaintiff’s request for costs must be denied for several reasons.

        First of all, under Rule 54(d), costs are only allowed if the plaintiff prevails. There was no

determination of the merits in this case because the defendant acceded to the plaintiff’s demands.

Absent a determination by the court that the plaintiff is entitled to the relief granted, plaintiff was

not a prevailing party.

        Furthermore, under the Local Rules of the district, a Bill of Costs must be served no later

than 14 days after the entry of Judgment. This case was dismissed on November 28, 2018, and it

is more than two months later that the plaintiff now seeks costs.

        Finally, no attorney appeared on behalf of Plaintiff in this action. Plaintiff essentially

represented herself, along with the assistance of her husband. Thus, she is not entitled to attorney’s

fees. For all of these reasons, Plaintiff’s request for costs must be and hereby is denied.

        Dated this 6th       day of February, 2019.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach, Chief Judge
                                                        United States District Court - WIED
